ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_03_FR.txt. 525

OPINION DISSIDENTE DE M. ODA
[Traduction]

Des erreurs ont été commises en l'espèce.

L'Allemagne — N'introduit pas l'instance comme il aurait fallu — Absence
d'un « différend» résultant de l'interprétation ou de l'application de la conven-
tion de Vienne sur les relations consulaires — L'instance est sans rapport avec
l'affaire de la Compétence en matière de pêcheries (République fédérale d’Alle-
magne c. Islande) — Le différend n'a pas été soulevé auprès des Etats-Unis
préalablement au dépét de la requête — La requête est unilatérale — Incidence
de l'application de la peine de mort aux Etats-Unis — Risque de voir les Etats
revenir sur leur acceptation de la juridiction obligatoire de la Cour.

Les Etats-Unis — Ne soulèvent pas d'exceptions à la requête de l'Allemagne
avant leur contre-mémoire.

La Cour internationale de Justice — Indication non justifiée de mesures
conservatoires — Situation mettant en jeu les droits des individus plutôt que les
droits des Etats.

Des erreurs sont commises dans l'arrêt.

Cing grandes questions — Les Etats-Unis ont reconnu avoir manqué à l'obli-
gation de prompte notification consulaire prescrite par la convention de Vienne
— Absence de lien entre la convention et l'exécution des LaGrand — Absence
de lien entre l'ordonnance en indication de mesures conservatoires du 3 mars
1999 et la présente instance — Il est erroné de croire que la convention opérerait
une distinction entre les droits des ressortissants de l'Etat d'envoi et ceux des
ressortissants de l'Etat de résidence — Protection des étrangers.

Il n'existe pas de différend entre les Parties au sujet de l'interprétation ou de
l'application de la convention de Vienne — Les Etats-Unis n'ont pas soulevé
d'exceptions de compétence Irrecevabilité des demandes de l'Allemagne —
Les Etats-Unis n'ont pas non plus soulevé d’exceptions préliminaires à ce titre
— Question de savoir si la convention de Vienne accorde des droits aux indivi-
dus comme aux Etats — Application de la règle de la carence procédurale —
Caractère obligatoire ou non des ordonnances en indication de mesures conser-
vatoires — La Cour doit-elle parler de mesures visant à éviter de nouvelles vio-
lations de la convention de Vienne.

 

I. UNE ACCUMULATION D'ERREURS
EN L’ESPECE

1. Je voudrais, pour commencer, dire comment je vois cette affaire
dans son ensemble. C’est une instance exceptionnelle et des plus malai-
sées à appréhender. A mon sens, la Cour s’en est trouvée saisie à Ia suite
d’une accumulation d’erreurs, commises par l'Allemagne, d’abord, en sa
qualité de demandeur; puis par les Etats-Unis, en leur qualité de défen-
deur; enfin, par la Cour elle-même.

63
LAGRAND (OP. DISS. ODA) 526

1. L'Allemagne a commis l'erreur de saisir unilatéralement la Cour de

demandes relatives à des violations de la convention sur les relations

consulaires dont les Etats-Unis seraient coupables plutôt que d'un « dif-
férend» au sens du protocole de signature facultative

2. Le 2 mars 1999, l'Allemagne a déposé au Greffe, «en vertu de l’ar-
ticle premier du protocole de signature facultative à la convention de
Vienne sur les relations consulaires concernant le règlement obligatoire
des différends», une «requête introductive d'instance contre le Gouver-
nement des Etats-Unis d'Amérique en raison de violations de la conven-
tion de Vienne sur les relations consulaires» (requête de la République
fédérale d'Allemagne; les italiques sont de moi).

Il importe de noter que Allemagne n’a nulle part indiqué dans sa
requête qu’elle introduisait une instance en raison d'un différend relatif à
l'interprétation ou à l'application de la convention de Vienne, alors même
qu'elle s’y référait à l’article premier du protocole de signature faculta-
tive, lequel dispose:

«Les différends relatifs à l'interprétation ou à l'application de la
convention relèvent de la compétence obligatoire de la Cour interna-
tionale de Justice, qui, à ce titre, pourra être saisie par une requête.»
(Les italiques sont de moi.)

La présente affaire se différencie nettement de celle de la Compé-
tence en matière de pêcheries (République fédérale d'Allemagne c.
Islande): voilà près de trente ans, l'Allemagne déposait une «requête
introduisant une instance ... au sujet d'un différend» l’opposant à l'Islande
(Compétence en matière de pêcheries ( République fédérale d'Allemagne c.
Islande), fond, arrêt, C.J. Recueil 1974, p. 176; les italiques sont de
moi). Ce point revêt la plus haute importance et n’aurait pas dû être
négligé lors de l'examen des questions relatives à la compétence de la
Cour en l'espèce.

3. Je tiens d'emblée à dire qu'avant l'introduction de la présente ins-
tance, le 2 mars 1999, ni les Etats-Unis, Partie défenderesse, ni l’Alle-
magne elle-même, Partie demanderesse, n’estiment qu'il existe entre eux
un différend au sujet de «l'interprétation ou [de] l’application de la
convention [de Vienne]». Il n’y avait pas eu de négociation ni même de
discussion au sujet d’un tel différend.

4. L'historique de la présente instance, qui concerne Walter LaGrand
— nom que la Cour a donné à l'affaire — et son frère, Karl LaGrand, est
exposé en détail aux paragraphes 13 à 29 de l’arrêt. Les faits sont les sui-
vants: les frères LaGrand ont été arrêtés le 7 janvier 1982 pour des crimes
commis le même jour; ils ont été reconnus coupables par la cour supé-
rieure du comté de Pima, en Arizona, le 17 février 1984, et condamnés a
mort le 14 décembre 1984. Ces faits n’ont pas été contestés. Les appels
interjetés devant la cour suprême de l’Arizona contre ces verdicts ont été
rejetés le 30 janvier 1987. La Cour suprême des Etats-Unis a opposé le

64
LAGRAND (OP, DISS. ODA) 527

5 octobre 1987 une fin de non-recevoir aux recours en revision de ces
décisions.

Les recours formés après condamnation ont été rejetés par une juridic-
tion de l'Etat de l'Arizona en 1989. La cour suprême de l’Arizona a
refusé de réexaminer cette décision en 1990 et la Cour suprême des Etats-
Unis a fait de même en 1991. Les recours introduits par la suite, dont une
demande en revision de verdict formée devant la cour suprême de l’Ari-
zona et un recours en grâce, ont tous été rejetés. Le 15 janvier 1999, la
cour suprême de l’Arizona a fixé au 24 février 1999 l'exécution de
Karl LaGrand, et au 3 mars 1999 celle de Walter LaGrand. Le 19 jan-
vier 1999, le consulat d'Allemagne a eu connaissance de ces décisions
fixant les dates de l'exécution des frères LaGrand.

5. Au moment de leur arrestation, aucun des frères LaGrand n’avait
conscience d’avoir la nationalité allemande; les autorités américaines
compétentes ignoraient elles aussi que les LaGrand n'étaient pas citoyens
des Etats-Unis. Il est indiqué dans l’arrêt de la Cour que c’est entre le
milieu de 1983 et la fin de 1984 que les «autorités compétentes» des
Etats-Unis ont appris que les LaGrand possédaient la nationalité alle-
mande. Si les autorités des Etats-Unis n’ont pas informé les LaGrand de
leur véritable nationalité avant 1991, il s'agissait en réalité d’un fait que,
à cette date, les deux frères n’ignoraient plus. L'affaire a été portée à
l'attention du consulat d'Allemagne en juin 1992 «par les LaGrand eux-
mêmes, qui avaient eu connaissance de leurs droits [aux termes de l’ali-
néa b) du paragraphe | de l’article 36 de la convention de Vienne] par
d’autres sources et non par les autorités de l’Arizona» (arrêt, par. 22). Le
consulat d'Allemagne a eu à plusieurs reprises des contacts avec les frères
LaGrand entre décembre 1992 et février 1999. La Cour indique que, «flle
21 décembre 1998, les LaGrand ont été officiellement informés par les
autorités des Etats-Unis de leur droit de communiquer avec leurs autori-
tés consulaires» (arrêt, par. 24; les italiques sont de moi). La pertinence
de cette notification «officielle» m’échappe, dans la mesure où l’informa-
tion leur avait déjà été notifiée «de fait» et qu’«a plusieurs reprises ... un
fonctionnaire du consulat général d’Allemagne a Los Angeles [avait]
rendu visite aux LaGrand dans leur prison» (arrét, par. 22).

6. Dans cette succession d’événements qui vient d’être exposée, a
aucun moment, l'Allemagne n’a soulevé auprès des Etats-Unis la ques-
tion des frères LaGrand. C’est seulement en janvier-février 1999 qu'elle
s’est adressée aux plus hautes instances des Etats-Unis pour solliciter la
grâce des frères LaGrand (arrêt, par. 26). Le 22 février 1999 — deux jours
seulement avant l'exécution de Karl LaGrand —, le ministre allemand
des affaires étrangères a attiré l’attention du secrétaire d'Etat américain
sur le défaut de notification consulaire.

Il convient de noter à nouveau que l’Allemagne n’a pas intenté d’action
portant sur un différend Popposant aux Etats-Unis quant à l'application
de la convention de Vienne sur les relations consulaires. Même si elle esti-
mait les Etats-Unis coupables d’avoir violé cet instrument, l’ Allemagne
n’a invoqué aucun grief en ce sens; et les Etats-Unis ne pouvaient, à lévi-

65
LAGRAND (OP. DISS. ODA) 528

dence, deviner que l’Allemagne pensait peut-être à d’éventuelles viola-
tions de cette convention puisque l'Allemagne n’en disait rien. Aucune
des Parties en cause n’avait conscience, avant le 2 mars 1999, de l’exis-
tence entre elles d’une quelconque divergence de vues au sujet de la
convention de Vienne. Il n'y avait entre les deux Etats aucune négocia-
tion en cours à cet égard.

7. Or, le 2 mars 1999, Allemagne a soudainement déposé au Greffe
de la Cour une «requête introductive d'instance ... en raison de violations
de la convention de Vienne sur les relations consulaires» (requête, para-
graphe introductif) sur la base du paragraphe 1 de l’article 40 du Statut
de la Cour et du paragraphe | de l’article 38 de son Règlement.

C'est à ce stade que les Etats-Unis ont pu découvrir qu'ils étaient en
cause dans un «différend» découlant de l'interprétation ou de l’applica-
tion de la convention. Expérience bien singulière, à n’en pas douter, pour
les Etats-Unis que d’être informés uniquement aprés l'introduction d’une
instance à leur encontre de la prétendue existence d’un «différend ».

Les Etats-Unis ont appris par la requête déposée le 2 mars 1999 que
l'Allemagne leur imputait des violations de la convention de Vienne sur
les relations consulaires. Je suis surpris que l’Allemagne ait unilatérale-
ment saisi la Cour dans de telles conditions. Plus de dix-sept ans s’étaient
écoulés depuis les crimes commis par les frères LaGrand et, le même jour
de janvier 1982, leur arrestation. Près de quinze ans s’étaient écoulés
depuis leur condamnation à mort par une juridiction de l'Etat de l’Ari-
zona. Pendant tout ce temps, l'Allemagne n'avait rien entrepris qui put
laisser supposer qu'elle faisait grief aux Etats-Unis de violations de la
convention de Vienne ni qu'il existait un problème donnant naissance à
un «différend» entre les deux pays.

8. L'Allemagne a engagé son action contre les Etats-Unis parce qu'ils
auraient violé la convention, et non — je tiens à le souligner une fois de
plus — en raison de «différends relatifs à l'interprétation ou à l’applica-
tion de la convention [de Vienne sur les relations consulaires]» qui, aux
termes du protocole de signature facultative, auraient pu relever de la
compétence obligatoire de la Cour. En réalité, aucun différend n’opposait
l'Allemagne et les Etats-Unis au sujet de l'interprétation ou de l’applica-
tion de la convention, ou, s’il y en avait un, il n’avait donné lieu à aucune
négociation diplomatique entre les deux Parties. La seule chose qui exis-
tat à l’époque était le grief en puissance de l'Allemagne, ignoré des Etats-
Unis, portant sur de prétendues violations par ceux-ci de la convention.

Je crois que l'Allemagne s’est trompée: le 2 mars 1999, elle a présenté
sa requête introductive d'instance pour violations de la convention de
Vienne comme si elle soumettait un «différend» au titre de la clause
facultative. Je soutiens que nous avons affaire, en l’espèce, à une requête
unilatérale subordonnée à l’acceptation ultérieure de la juridiction de la
Cour par l'Etat défendeur, auquel cas il y aurait eu différend dès lors que
les Etats-Unis auraient consenti à se soumettre à cette juridiction et que
la Cour aurait été saisie de l'instance.

66
LAGRAND (OP. DISS. ODA) 529

9. Je suis tenté de croire que le Gouvernement allemand a été incité a
saisir la Cour internationale de Justice par le tollé et la réaction affective
qu’a suscités, chez certains habitants d’un pays ou la peine de mort a été
abolie, une affaire mettant en jeu l’existence et l’application de cette peine
aux Etats-Unis — réaction encore amplifiée dans le public quand celui-ci
a compris qu’il n’avait pas été tenu compte de la nationalité d’un de leurs
compatriotes (Karl LaGrand), exécuté après avoir été traité comme un
citoyen des Etats-Unis, et qu’un autre ressortissant allemand (Wal-
ter LaGrand), dont l'exécution .était imminente, avait été traité de la
même façon.

Il me semble que l'Allemagne cherchait avant tout à sauver la vie
de Walter LaGrand, ce à quoi concourait la demande en indication de
mesures conservatoires déposée conjointement avec la requête. Il est peu
vraisemblable que des groupes allemands de défense des droits de l’homme
aient songé un seul instant que cette affaire mettait en cause la convention
de Vienne sur les relations consulaires. Simple conjecture, peut-être, mais
comment expliquer autrement que le Gouvernement allemand ait saisi la
Cour d’une violation alléguée de la convention de Vienne sur les relations
consulaires sans chercher à établir, par le biais d’une concertation ou d’une
négociation avec son homologue des Etats-Unis, s’il existait réellement une
divergence de vues entre les deux pays à l’égard de cet instrument?

J'ai et j'ai toujours eu pleinement conscience des préoccupations huma-
nitaires suscitées par le sort des frères LaGrand. Toutefois, j'ai également
rappelé les droits des victimes des crimes commis par les frères LaGrand
et fait valoir, dans la déclaration que j'ai jointe à l’ordonnance du
3 mars 1999, que:

«s’il y a lieu de respecter les droits de M. Walter LaGrand dès lors
qu'ils ont trait à des questions d’ordre humanitaire, il convient en
même temps de tenir compte des droits des victimes d’actes de vio-
lence (aspect qui a souvent été négligé)» (LaGrand (Allemagne c.
Etats-Unis d'Amérique), mesures conservatoires, ordonnance du
3 mars 1999, C.J. Recueil 1999 (1), p. 18, déclaration de M. Oda).

10. Je crains vivement que le fait, pour la Cour, d’avoir donné suite à
cette requête introduite par voie unilatérale en vertu de la «clause facul-
tative» ne conduise certains Etats à revenir sur leur acceptation de recon-
naissance de la juridiction obligatoire de la Cour, qu’ils l’aient acceptée
aux termes du paragraphe 2 de l’article 36 du Statut ou en vertu du pro-
tocole de signature facultative concernant le règlement obligatoire des
différends qui est annexé aux traités multilatéraux.

2. Les Etats-Unis ont commis l'erreur de ne pas réagir comme ils
auraient dû à la requête de l Allemagne

11. Les Etats-Unis, qui n’ont pris connaissance de la position de
lAilemagne au sujet du différend présenté comme «{relatif] à l’interpréta-

67
LAGRAND (OP. DISS. ODA) 530

tion ou à l'application de la convention {de Vienne]» qu’au moment où
celle-ci a déposé sa requête, auraient dû, à mon sens, soulever des excep-
tions préliminaires, ce qu'ils auraient pu faire immédiatement après le
dépôt de la requête, le 2 mars 1999, ou dans les quelques jours qui ont
suivi. Tel n'a pas été le cas, et, le 5 mars 1999, la Cour a indiqué que,
l'instance ayant été introduite par la voie d’une requête unilatérale, l'Etat
demandeur (l'Allemagne) et Etat défendeur (les Etats-Unis) — tous
deux parties au protocole de signature facultative — devraient déposer
leurs pièces dans les délais fixés par elle aux 16 septembre 1999 et
27 mars 2000 respectivement.

Les Etats-Unis avaient encore le loisir de soulever une exception avant
le 27 mars 2000, date de l'expiration du délai imparti pour la présentation
de leur contre-mémoire. J'ai trouvé surprenant que, en tant que défen-
deur, ils ne fassent rien en ce sens au cours de cet intervalle d’un an. Ils
ont peut-être eu conscience des insuffisances de Pargumentation qu'ils
pouvaient opposer à la requête de l’Allemagne. Dès l’origine, les Etats-
Unis n’ignoraient pas avoir manqué a leur obligation de notifier dans les
meilleurs délais au consulat d'Allemagne les faits impliquant les deux
ressortissants allemands. Ils ne devaient pas non plus ignorer avoir ainsi
violé par omission, encore que dans une certaine mesure seulement, la
convention de Vienne sur les relations consulaires. Si ’ Allemagne n’avait
excipé que du défaut de notification consulaire en temps voulu, les Etats-
Unis n’auraient eu aucune objection solide a lui opposer.

12. En recevant le mémoire de l’Allemagne le 16 septembre 1999, les
Etats-Unis ont dû comprendre que l’Allemagne cherchait avant tout à
modifier la nature de la requête initiale. L'Allemagne ayant intégré dans
son mémoire du 16 septembre 1999 les questions relatives au respect ou
non par les Etats-Unis de l'ordonnance en indication de mesures conser-
vatoires rendue par la Cour le 3 mars 1999, les conclusions qu’elle y pré-
sentait m'ont paru très éloignées de celles figurant dans sa requête du
2 mars 1999, et d’une portée plus large.

Là encore, les Etats-Unis auraient pu, sur la base de l’article 79 du
Règlement de la Cour, soulever des exceptions avant le 27 mars 2000
(date d'expiration du délai fixé par la Cour pour le dépôt de leur contre-
mémoire), et ils auraient dû le faire, d'autant plus que les questions sou-
levées étaient ainsi transformées, au lieu de quoi ils ont présenté leur
contre-mémoire à la date arrêtée, le 27 mars 2000. Ce n’est que dans cette
pièce que les Etats-Unis ont soutenu que «toutes les autres demandes et
conclusions de ... [l’]Allemagne [autrement dit toutes celles qui ne se rap-
portent pas à la violation présumée de l’alinéa 6) du paragraphe | de
Particle 36 de la convention de Vienne sur les relations consulaires]
[devaient être] rejetées» (contre-mémoire, p. 140, par. 175, al. 2). C’est a
cette même occasion qu’ils ont contesté à l’Allemagne le droit d’ajou-
ter aux conclusions de sa requête du 2 mars 1999 certaines de celles qui
figurent dans son mémoire du 16 septembre 1999.

13. Les Etats-Unis n’ont peut-être choisi de s'abstenir de soulever
immédiatement une exception que parce qu'ils ne pensaient pas que

68
LAGRAND (OP. DISS. ODA) 531

l'Allemagne redéfinirait par la suite dans son mémoire le différend évoqué
dans sa requête initiale, mais ils ont dû s’apercevoir, dès réception de ce
mémoire en septembre 1999, que l'Allemagne avait élargi et modifié la
définition du «différend». L'affaire a été considérablement compliquée
par la démarche que les Etats-Unis ont ainsi adoptée.

14. À mon sens, le dépôt dans de mauvaises conditions de sa requête
par l'Allemagne, tel qu'expliqué ci-dessus, et la profonde indifférence
manifestée en réaction par les Etats-Unis constituent l'essence même de
l'instance.

3. La Cour internationale de Justice a commis l'erreur d'indiquer des
mesures conservatoires dans son ordonnance du 3 mars 1999

15. En réponse à la demande présentée par l'Allemagne le 2 mars 1999
en même temps que sa requête, la Cour a rendu le 3 mars 1999 une
ordonnance en indication de mesures conservatoires. À mon sens, elle
n'était pas entièrement fondée à le faire. Par solidarité avec la Cour et
pour des motifs humanitaires, j'ai voté — quoique à contrecœur — en
faveur de l’ordonnance du 3 mars 1999, qui à ainsi été adoptée à l’una-
nimité.

Je regrette aujourd'hui d’avoir agi ainsi, dans la mesure où je l'ai fait
contre ma conscience judiciaire. Toutefois, la déclaration que j'ai jointe à
l'ordonnance de la Cour du 3 mars 1999 ne devrait laisser aucun doute
quant à mon opposition profonde à cette mesure.

J'étais alors d’avis, et le suis encore aujourd’hui que

«des mesures conservatoires sont généralement indiquées pour sau-
vegarder des droits des Etats exposés à un risque imminent de viola-
tion irréparable et ces droits des Etats doivent être ceux qui seront
examinés lors de la phase du fond et doivent constituer l’objet de la
requête introductive d'instance ou se rapporter directement à celle-
ci» (LaGrand (Allemagne c. Etats-Unis d'Amérique), mesures
conservatoires, ordonnance du 3 mars 1999, C.I.J. Recueil 1999 (1),
p. 19, déclaration de M. Oda)

et que

«des demandeurs ne devraient pas se servir de la demande en indica-
tion de mesures conservatoires pour obtenir des décisions interlocu-
toires qui confirmeraient leurs propres droits et préjugeraient la déci-
sion dans l'instance principale» (ibid. ).

16. Examinons les circonstances dans lesquelles a été prise l’ordon-
nance du 3 mars 1999. Karl LaGrand avait déjà été exécuté, et la
demande en indication de mesures conservatoires a été soumise à la Cour
en même temps que la requête introductive d'instance, le 2 mars 1999 a
19 h 30, alors que l'exécution de Walter LaGrand était imminente. Ce
n’est que dans la matinée du 3 mars 1999 que la demande datée du
2 mars 1999 a été communiquée aux membres de la Cour. Une autre

69

 

 
LAGRAND (OP. DISS. ODA) 532

affaire devait être examinée ce jour-là, de sorte que les membres de la
Cour se trouvaient tous présents à La Haye.

La Cour a rendu son ordonnance à 19 h 15 le 3 mars 1999, c’est-à-dire
le jour même du début de l’examen de la requête de l’Allemagne — pré-
cipitation que seule explique l’imminence de l'exécution de Wal-
ter LaGrand -—, sans que les Etats-Unis aient pu exprimer leurs vues par
écrit et sans qu'aucune audience ait permis aux Parties de plaider. (Les
heures sont celles qu’indique M. Buergenthal dans son opinion dissi-
dente.) De toute évidence, la Cour devait faire face à une situation extra-
ordinaire et sans précédent, et c'est uniquement en raison des circons-
tances exceptionnelles entourant cette instance qu’elle a été en mesure
de rendre une ordonnance aussi inhabituelle dans le temps limité dont
elle disposait.

17. Il ne s'agissait toutefois pas d'une situation mettant en jeu des
droits des Etats exposés à une violation irréparable imminente. Les droits
des Etats en question doivent être ceux qui seront examinés lors de la
phase du fond et constituer l’objet de la requête introductive d’instance
ou se rapporter directement à celle-ci.

J'estime que les mesures conservatoires indiquées par la Cour le
3 mars 1999, tendant à obtenir un sursis à l'exécution de Walter LaGrand
— et, ainsi, à sauver sa vie, à tout le moins temporairement —, ne ressor-
tissaient pas directement aux droits des Etats au sens de la convention de
Vienne et que la Cour a nettement commis une erreur en rendant une
telle ordonnance dans cette affaire, en ce sens que la question à l’origine
de la demande n’était pas de celles à propos desquelles elle est fondée à
indiquer des mesures conservatoires. Je suis fermement convaincu que la
Cour a effectivement eu tort de rendre cette ordonnance.

Cette erreur était toutefois aisément compréhensible, puisqu’une vie
humaine était en jeu et que la Cour disposait de très peu de temps pour
statuer sur la demande en indication de mesures conservatoires. Comme
je Pai déjà dit, je tiens l'Allemagne pour responsable des difficultés éprou-
vées dans cette affaire — puisqu'elle a choisi de déposer sa requête alors
que l'exécution de Walter LaGrand était imminente — ainsi que de la
position extrêmement délicate dans laquelle s’est trouvée placée la Cour.
A présent, les deux Parties ayant été dûment entendues et l’ensemble des
faits exposés, il devrait apparaître clairement aux yeux de la Cour (comme
il m’apparaissait déjà le 3 mars 1999) qu'elle n’aurait pas dû rendre cette
ordonnance.

HI. LES ERREURS COMMISES DANS L’ARRET DE LA COUR

A. Introduction

18. Ainsi que je l’explique dans ma première partie, je pense que la
Cour est confrontée à une situation née de l’accumulation de trois erreurs
distinctes: une première erreur que l’Allemagne commet en saisissant
indûment la Cour, une deuxième erreur que les Etats-Unis commettent en

70
LAGRAND (OP. DISS. ODA) 533

s’abstenant de soulever en temps voulu des exceptions à la requête de
l'Allemagne, et une troisième erreur que la Cour commet en rendant une
ordonnance qui indique à tort des mesures conservatoires. À cette série
d'erreurs, il semble que la Cour soit en train d’en ajouter une dernière. Je
ne puis souscrire, globalement, à la décision énoncée dans le présent
arrêt.

19. Avant d'expliquer mon vote sur chacun des points du dispositif, je
voudrais rappeler en particulier cinq grandes questions que cette affaire
soulève.

Premièrement, les Etats-Unis ont reconnu avoir omis de notifier sans
retard les autorités consulaires allemandes et avoir ainsi violé les dispo-
sitions pertinentes de la convention de Vienne sur les relations consu-
laires. Aucun différend n’opposait l’Allemagne et les Etats-Unis sur ce
point.

Deuxièmement, je ne vois aucun rapport entre, d’une part, le fait que
les autorités américaines ont procédé tardivement à la notification consu-
laire et, d'autre part, la condamnation à mort des frères LaGrand par une
juridiction de l'Etat de l’Arizona puis leur exécution.

Troisiémement, la question de l'exécution de l'ordonnance en indica-
tion de mesures conservatoires du 3 mars 1999 n’a aucune pertinence
dans la présente instance que l'Allemagne a introduite en invoquant de
présumées violations, par les Etats-Unis, de la convention de Vienne sur
les relations consulaires.

Quatriémement, la Cour semble nourrir l'illusion que, aux termes de
cette convention, un ressortissant de l’Etat d'envoi doit bénéficier d’une
meilleure protection et de plus de droits que les ressortissants de l'Etat de
résidence.

Cinquièmement, j'ai le sentiment que la Cour a confondu les droits
accordés par la convention de Vienne à tout étranger en état d’arrestation
— si tant est que de tels droits existent — avec le droit à la protection
reconnu aux étrangers par le droit international général ou par d’autres
traités ou conventions, et même, peut-être, avec les droits de l’homme.

B. Critiques précises concernant le dispositif

1. Point 1 du dispositif (arrêt, par. 128)

20. Au point | du dispositif de son arrêt, la Cour déclare «qu’elle a
compétence ... pour connaître de la requête déposée par [l'Allemagne] le
2 mars 1999». Ainsi que je l'ai dit plus haut, au chapitre | de Ja première
partie de mon exposé, rien ne permet de penser qu’il existait entre l’Alle-
magne et les Etats-Unis un différend au sujet de l'interprétation ou de
l'application de la convention de Vienne qui aurait pu motiver l’introduc-
tion d’une instance. Si j'ai souscrit à la décision de la Cour quand elle
s est déclarée compétente pour connaître de la requête déposée par l’Alle-
magne le 2 mars 1999, c’est uniquement parce que les Etats-Unis, c’est-a-

71
LAGRAND (OP. DISS. ODA) 534

dire la Partie défenderesse, n'avaient pas soulevé d'exception préliminaire
à cette requête.

Je tiens toutefois à souligner que si la Cour est compétente, c'est à
l'égard de la requête du 2 mars 1999 telle que celle-ci a été déposée ini-
tialement, et non telle qu'elle a été modifiée par les conclusions de l’Alle-
magne, qui ont abondamment transformé et complété ladite requête au
point d'en changer l'essence même. Il convient de signaler à ce propos
que les Etats-Unis, dans leur contre-mémoire et dans leurs plaidoiries du
17 novembre 2000, ont fait valoir qu'il y avait lieu de rejeter les demandes
et les conclusions de l'Allemagne autres que celles qui ont trait à leur vio-
lation des dispositions de l'alinéa b) du paragraphe 1 de l’article 36 de la
convention de Vienne.

21. I me faut également revenir à cet égard sur la troisième conclusion
de l'Allemagne, qui concerne l'ordonnance en indication de mesures
conservatoires rendue par la Cour le 3 mars 1999. If est indiqué dans
l'arrêt que cette conclusion «porte sur des questions qui découlent direc-
tement du différend opposant les Parties devant la Cour, à l'égard des-
quelles la Cour a déjà conclu qu'elle était compétente ... et qui relèvent
dès lors de l’article premier du protocole de signature facultative» (arrêt,
par. 45). La Cour ajoute:

«A cet égard, la Cour réaffirme ce qu'elle a dit dans l’affaire de la
Compétence en matière de pécheries, lorsqu'elle a estimé que, afin de
considérer le différend sous tous ses aspects, elle pouvait aussi connai-
tre d’une conclusion qui «se fonde sur des faits postérieurs au dépôt
de la requête mais découlant directement de la question qui fait
l’objet de cette requête. A ce titre, elle relève de la compétence de la
Cour...» (Compétence en matière de pêcheries ( République fédérale
d'Allemagne c. Islande), fond, arrêt, C.LJ. Recueil 1974, p. 203,
par. 72).» (Ibid. )

La Cour conclut ensuite:

«Lorsque la Cour a compétence pour trancher un différend, elle a
également compétence pour se prononcer sur des conclusions la
priant de constater qu’une ordonnance en indication de mesures ren-
due aux fins de préserver les droits des Parties à ce différend n’a pas
été exécutée.» (Ibid. )

Je ferai faire observer que, dans l’affaire de la Compétence en matière
de pêcheries, V Allemagne avait soumis à la Cour un désaccord l’opposant
à l'Islande — désaccord qui avait déjà pris l’ampleur d’un différend —,
en se fondant notamment sur une clause facultative contenue dans
l'échange de notes du 19 juillet 1961. C'est en cela que cette affaire-la se
distingue de la présente, laquelle, comme je l’ai exposé plus haut aux
paragraphes 6 à 8, ne peut être considérée comme ayant été soumise en
vertu du protocole de signature facultative. En outre, dans l'affaire de la
Compétence en matière de pêcheries, des mesures conservatoires avaient
été indiquées pour protéger les droits d’un Etat, l'Allemagne, qui ris-

72
LAGRAND (OP. DISS. ODA) 535

quaient d’être violés si l'Islande exerçait ladite compétence en application
des textes législatifs qu’elle avait promulgués. Du point de vue des ordon-
nances en indication de mesures conservatoires, rien ne permet de lier la
présente affaire à celle de la Compétence en matière de pêcheries.

2. Point 2 du dispositif (arrêt, par. 128)

22. Concernant le point 2 du dispositif, je pense que la Cour aurait dû
statuer sur la recevabilité de la requête déposée le 2 mars 1999 par l’Alle-
magne, et non pas sur la recevabilité des conclusions que cet Etat a expo-
sées par la suite dans son mémoire, puis réitérées dans ses plaidoiries du
16 novembre 2000. C’est pour cette raison que j'ai voté contre le point 2
dans son ensemble, même si je note que les Etats-Unis n’ont soulevé
aucune exception préliminaire à la recevabilité de l'affaire.

3. Point 3 du dispositif (arrêt, par. 128)

23. Le point 3 du dispositif me semble reposer sur le postulat que les
Etats-Unis, aux termes de la convention de Vienne sur les relations
consulaires, avaient une obligation juridique non seulement à l'égard de
l'Allemagne, mais également à l’égard des frères LaGrand. Je reprends le
raisonnement exposé dans l’arrêt. La Cour commence par affirmer:

«La Cour ne saurait retenir l'argument des Etats-Unis qui repose
en partie sur l'hypothèse que le paragraphe 2 de l’article 36 ne
s'applique qu'aux droits de l'Etat d'envoi et non à ceux de la per-
sonne mise en détention. La Cour a déjà établi que le paragraphe |
de l’article 36 crée des droits individuels pour les personnes détenues,
en sus des droits accordés à l’Etat d’envoi, et que, par voie de consé-
quence, les «droits» visés au paragraphe 2 désignent non seulement
les droits de l'Etat d'envoi, mais aussi ceux des personnes détenues
(voir par. 77 ci-dessus).» (Arrêt, par. 89; les italiques sont de moi.)

Ce que «la Cour a déjà établi», c'est ceci:

«La Cour constate que l'alinéa b) du paragraphe | de l’article 36
énonce les obligations que l'Etat de résidence a vis-à-vis d’une per-
sonne détenue et de l’Etat d’envoi. Il dispose [que] … l'Etat de rési-
dence doit informer ... le poste consulaire de l'Etat d’envoi... Il dis-
pose en outre que toute communication par la personne détenue …
doit … être transmise [au poste consulaire de l'Etat d’envoi] par les
autorités de l'Etat de résidence. \l est significatif que cet alinéa se
termine par la disposition suivante: lesdites autorités «doivent ...
informer l'intéressé de ses droits...» En outre, en vertu de l'alinéa c)
du paragraphe 1 de l’article 36, le droit de l’Etat d'envoi de prêter
son assistance consulaire à la personne en détention ne peut s'exercer
si celle-ci «s’y oppose expressément». La clarté de ces dispositions

73
LAGRAND (OP. DISS. ODA) 536

{article 36, paragraphe 1, alinéas 4) et c)], lues dans leur contexte, ne
laisse en rien à désirer. De ce fait, et comme il a été jugé à plusieurs
reprises, la Cour est tenue de les appliquer telles qu’elles sont...
Compte tenu du libellé de ces dispositions, /a Cour conclut que le
paragraphe 1 de l’article 36 crée des droits individuels qui, en vertu
de l’article premier du protocole de signature facultative, peuvent
être invoqués devant la Cour par l'Etat dont la personne détenue a
la nationalité. En l'espèce, ces droits ont été violés.» (Arrêt, par. 77:
les italiques sont de moi; ceux de la Cour dans l'original ont été sup-
primés.)

Je ne vois aucun argument convaincant susceptible d’étayer la conclu-
sion de la Cour quand elle dit que

«le paragraphe | de l’article 36 crée des droits individuels pour les
personnes détenues, en sus des droits accordés à l'Etat d'envoi, et ...
par voie de conséquence, les «droits» visés au paragraphe 2 dési-
gnent non seulement les droits de l'Etat d’envoi, mais aussi ceux des
personnes détenues» (arrêt, par. 89).

24. Je prends la liberté d'exprimer ma perplexité quant aux raisons et
à l'intérêt, pour la Cour, de mentionner dans son arrêt, à propos des
droits des personnes détenues, la disposition figurant à l'alinéa c) du
paragraphe 1 de l’article 36 de la convention. Je pense que, si cette dis-
position a été incluse dans la convention, c’est simplement aux fins de
prévoir le cas où un étranger en état d’arrestation renonce à la notifica-
tion consulaire pour éviter que sa conduite illicite ou même sa présence
dans un pays tiers ne soient connues dans son pays d'origine; cette dis-
position n’a peut-être pas d’autre signification.

25. Dans son opinion individuelle, M. Shi, vice-président, donne une
interprétation pénétrante des paragraphes 1 et 2 de l’article 36 de la
convention de Vienne sur les relations consulaires, et je partage entière-
ment son point de vue.

4. Point 4 du dispositif (arrêt, par. 128)

26. En ce qui concerne la question soulevée au point 4, la Cour admet
que, «en elle-même, [la règle de la «carence procédurale»] ne viole pas
l’article 36 de la convention de Vienne», mais conclut que, en l'espèce,
cette règle

«ne permet pas à une personne détenue [en l'occurrence, les frères
LaGrand] de faire recours contre sa condamnation et sa peine en
prétendant, sur la base du paragraphe | de l’article 36 de la conven-
tion, que les autorités nationales compétentes ne se seraient pas
acquittées de leur obligation d’informer «sans retard» les autorités
consulaires compétentes, empêchant par là même cette personne de
solliciter et d’obtenir l’assistance consulaire de l'Etat d'envoi» (arrêt,
par. 90).

74
LAGRAND (OP. DISS. ODA) 537

Cette conclusion peut être rapprochée de la décision de rejeter un nou-
veau recours rendue le 23 février 1999 par la cour supérieure du comté de
Pima, en Arizona, et rappelée au paragraphe 28 de l'arrêt. Je n'arrive pas
à comprendre sur quelle situation objective se fonde la Cour pour affir-
mer que «la règle de la carence procédurale a eu pour effet d'empêcher
«la pleine réalisation des fins pour lesquelles les droits sont accordés en
vertu [de l’article 36 de la convention]» et a ainsi violé les dispositions du
paragraphe 2 de l’article 36» (arrêt, par. 91).

27. Je ne suis pas convaincu que la Cour ait raison de considérer que
la convention de Vienne sur les relations consulaires accorde aux étran-
gers plus de droits que ceux qui découlent nécessairement des obligations
imposées aux Etats par cette convention. En outre, je ne peux m'empé-
cher de penser que, aux yeux de la Cour, la convention de Vienne sur les
relations consulaires accorde aux étrangers dans un pays tiers (en Poccur-
rence, des Allemands aux Etats-Unis) une plus grande protection et des
droits individuels plus étendus ou plus importants que ceux dont joui-
raient chez eux les ressortissants d’un pays donné (en l’occurrence, les
Américains aux Etats-Unis).

S'il faut comprendre que la convention de Vienne sur les relations
consulaires accorde des droits aux particuliers, alors ces droits sont stric-
tement limités aux droits correspondant aux obligations imposées aux
Etats par la convention et ne s'étendent pas aux droits fondamentaux de
l'individu comme le droit à la vie, à la propriété, etc. L’arrét m’apparait
à ce sujet dépourvu de toute explication convaincante.

5. Point 5 du dispositif (arrêt, par. 128)

28. Ainsi que je Pai fait observer plus haut au paragraphe 21, la ques-
tion de l’exécution ou de la non-exécution de l’ordonnance en indication
de mesures conservatoires du 3 mars 1999 n’est pas pertinente dans la
présente affaire, dont la Cour a été saisie le 2 mars 1999 par une requéte
déposée par l'Allemagne pour violation de la convention de Vienne sur
les relations consulaires. Mais, outre ce fait, il me semble que la Cour n’a
pas bien compris ce que signifie l'adoption de mesures conservatoires.
Comme je l'ai dit plus haut aux paragraphes 15 à 17, la Cour a eu tort
d'indiquer des mesures conservatoires en mars 1999.

29. La Cour semble se soucier principalement de savoir si les mesures
conservatoires qu’elle indique ont ou non un caractére obligatoire. Pas
moins de vingt-cinq paragraphes de l’arrét sont consacrés à cette question
(par. 92-116). Après avoir résumé les points de vue respectifs de l’Alle-
magne et des Etats-Unis (par. 92-97), la Cour s’efforce d’expliquer en
détail, sur dix-neuf paragraphes (98-116), pourquoi une ordonnance en
indication de mesures conservatoires a force obligatoire ou porte obliga-
toirement effet.

30. La Cour commence par débattre en termes généraux du sens de
l’article 41 de son Statut relatif aux mesures conservatoires, en affirmant
que

75
LAGRAND (OP. DISS. ODA) 538

«conformément au droit international coutumier qui a trouvé son
expression dans l’article 31 de la convention de Vienne de 1969 sur le
droit des traités ... un traité doit être interprété de bonne foi suivant
le sens ordinaire à attribuer à ses termes dans leur contexte et à la
lumière de son objet et de son but» (arrêt, par. 99).

Soulignant la différence entre les versions française et anglaise du texte,
qui font foi l'une et l’autre, la Cour passe ensuite à «l’examen de l’objet
et du but du Statut, ainsi que du contexte de l’article 41 » (arrêt, par. 101).
Elle poursuit en déclarant :

«L'objet et le but du Statut sont de permettre à la Cour de remplir
les fonctions qui lui sont dévolues par cet instrument, et en particu-
lier de s'acquitter de sa mission fondamentale, qui est le règlement
judiciaire des différends internationaux au moyen de décisions obli-
gatoires conformément à l’article 59 du Statut. L'article 41, analysé
dans le contexte du Statut, a pour but d'éviter que la Cour soit
empéchée d’exercer ses fonctions du fait de l'atteinte portée aux
droits respectifs des parties à un différend soumis à la Cour.» (Arrêt,
par. 102.)

Elle ajoute ensuite :

«Il ressort de l'objet et du but du Statut, ainsi que des termes de
larticle 41 lus dans leur contexte, que le pouvoir d'indiquer des
mesures conservatoires emporte le caractère obligatoire desdites
mesures, dans la mesure où le pouvoir en question est fondé sur la
nécessité, lorsque les circonstances l’exigent, de sauvegarder les droits
des parties, tels que déterminés par la Cour dans son arrêt définitif,
et d'éviter qu'il y soit porté préjudice.» (Ibid. )

La Cour conclut immédiatement après que «prétendre que des mesures
conservatoires indiquées en vertu de l’article 4} ne seraient pas obliga-
toires serait contraire a l’objet et au but de cette disposition» (ibid. ; les
italiques sont de moi). Je n'arrive pas à trouver dans l'argumentation qui
précède la moindre raison objective qui permette d’affirmer qu'une ordon-
nance en indication de mesures conservatoires a un caractère obligatoire.

31. Pour citer des exemples de «motif connexe [allant] dans le sens du
caractère obligatoire des ordonnances rendues au titre de l'article 41, et
auquel la Cour attache de l'importance» (arrêt, par. 103), la Cour ren-
voie à la jurisprudence de la Cour permanente de Justice internationale,
plus précisément à l'affaire de 1939 concernant la Compagnie d'électricité
de Sofia et de Bulgarie (Compagnie d'électricité de Sofia et de Bulgarie,
mesures conservatoires, ordonnance du 5 décembre 1939, CP.JI
série AIB n° 79, p. 194), ainsi qu’à un grand nombre d’autres ordon-
nances rendues par elle-même et dans lesquelles l'affaire ci-dessus est citée
(arrêt, par. 103). À mon sens, cependant, le «principe universellement
admis devant les juridictions internationales et consacré d’ailleurs dans
maintes conventions», évoqué dans cette ordonnance de 1939, n'est
qu'une observation générale sur les mesures conservatoires, «d’après

76
LAGRAND (OP. DISS. ODA) 539

{laquelle les parties en cause doivent s'abstenir de toute mesure suscep-
tible d’avoir une répercussion préjudiciable a l’exécution de la décision à
intervenir» (C.P.J.L série A/B n° 79, p. 199); on ne peut en aucun cas y
voir confirmation du caractère obligatoire des ordonnances en indication
de mesures conservatoires.

32. La Cour, tout en n’estimant «pas nécessaire de faire appel aux tra-
vaux préparatoires», fait «néanmoins observer que les travaux prépara-
toires relatifs au Statut ne s'opposent pas à la conclusion que les ordon-
nances rendues en vertu de l’article 41 ont force obligatoire» (arrêt,
par. 104; les italiques sont de moi).

Après avoir dit que «l'absence de voies d'exécution et le défaut de
caractère obligatoire d’une disposition sont deux questions différentes »
(arrêt, par. 107), la Cour renvoie à l’articie 94 de la Charte des Nations
Unies, qui dispose que «chaque Membre des Nations Unies s’engage à se
conformer à la décision de la Cour internationale de Justice dans tout
litige auquel il est partie» (arrêt, par. 108), et elle conclut que ledit article
«ne fait en tout état de cause pas obstacle au caractère obligatoire des
ordonnances rendues au titre de l’article 41» (bid. ; les italiques sont
de moi). La Cour ajoute que

«aucune des sources d'interprétation mentionnées ..., y compris les
travaux préparatoires, ne contredi[t] les conclusions tirées des termes
de l’article 41 [à savoir le caractère obligatoire des ordonnances] lus
dans son contexte à la lumière de l’objet et du but du Statut» (arrêt,
par. 109; les italiques sont de moi).

33. Au terme de cette longue analyse, qui m’apparait comme une
entreprise quelque peu vaine et stérile, la Cour déclare étre ainsi parvenue
«a la conclusion que les ordonnances indiquant des mesures conserva-
toires au titre de l’article 41 ont un caractère obligatoire» (ibid. ). Je n’arrive
a comprendre ni la méthode d’analyse tortueuse a laquelle la Cour ne
consacre pas moins de vingt-cing paragraphes, ni le processus par lequel
cette analyse conduit la Cour a ladite conclusion.

34. [lest à mon sens totalement inutile d’examiner la question générale
de savoir si une ordonnance en indication de mesures conservatoires «a
force obligatoire» ou «revêt un caractère obligatoire». Je me demande ce
que la Cour entend exactement lorsqu'elle affirme le caractère contrai-
gnant d’une ordonnance en indication de mesures conservatoires.
Cherche-t-elle à soulever la question de la responsabilité de l'Etat qui
n'aurait pas exécuté l'ordonnance? Cette question ne s’est pas posée dans
la jurisprudence passée de notre Cour. Il suffit de dire que des mesures
conservatoires «doivent être prises» ou, dans la version anglaise, «ought
to be taken» (art. 41 du Statut). C’est dans son arrêt sur le fond que la
Cour juge si une ordonnance en indication de mesures conservatoires a ou
non été exécutée.

35. La Cour examine ensuite, au paragraphe 111 de son arrêt, «la
question de savoir si les Etats-Unis se sont acquittés de l'obligation
découlant pour eux de l’ordonnance du 3 mars 1999». Au terme d’une

77
LAGRAND (OP. DISS. ODA) 540

analyse tortueuse, elle conclut que «dans ces conditions ... les Etats-Unis
n’ont pas respecté l'ordonnance du 3 mars 1999» (arrêt, par. 115), sim-
plement parce que Walter LaGrand a été exécuté.

Même si j’admettais que la Cour, lorsqu'elle a rendu son ordonnance
en indication de mesures conservatoires le 3 mars 1999, s’est conformée à
ses attributions, je n’en penserais pas moins que les Etats-Unis ont bel et
bien exécuté cette ordonnance car ils ont pris toutes les mesures en leur
pouvoir pour s’efforcer d’en respecter les termes. En tout état de cause, la
Cour ne pouvait prescrire — et elle ne l’a d’ailleurs pas fait —, dans son
ordonnance en indication de mesures conservatoires, un sursis à Pexécu-
tion de Walter LaGrand. Je le répète: il est extraordinaire que la Cour,
dans son ordonnance du 3 mars 1999, ait affirmé, non pas les droits et les
obligations d’un Etat, mais les droits d'un particulier. Quoi qu’il en soit,
la question de savoir si l'ordonnance en indication de mesures conser-
vatoires du 3 mars 1999 a ou non été respectée n'aurait jamais dû être
soulevée.

6. Point 6 du dispositif (arrêt, par. 128)

36. Dans la mesure où j'estime que les Etats-Unis n’ont commis aucune
autre violation de la convention de Vienne sur les relations consulaires
que celle de leur manquement à l'obligation de notifier sans retard aux
autorités consulaires allemandes la situation des frères LaGrand, et dans
la mesure où les Etats-Unis ont effectivement pris diverses mesures ten-
dant à éviter qu'une telle violation se reproduise, je pense qu'il n’y a rien
à ajouter à ce sujet dans l'arrêt. Si jai néanmoins voté en faveur du
point 6, c’est uniquement parce qu'il ne pouvait être préjudiciable.

7. Point 7 du dispositif (arrêt, par. 128)

37. Je ne comprends absolument pas ce que la Cour cherche à dire
dans ce point 7. Cette incompréhension tient peut-être à ce que je me fais
une idée diamétralement opposée «des droits reconnus par la convention
[de Vienne]». Je pense néanmoins que la Cour aurait dû examiner
uniquement les violations de la convention de Vienne imputables à un
Etat partie à la convention, ainsi que je l'ai expliqué aux paragraphes 23 à
25 ci-dessus.

(Signé) Shigeru ODA.

78
